DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the election filed 10/15/20.   Claims 1-5 and 20-25. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  “applies training data to the local learning system to update the local learning system parameters based on a comparison of the diagnostic output of the local learning system and the corresponding locally determined diagnosis.”  It is unclear which (distinct items) are being compared in the current step.  More specifically, it is unclear how the recited “diagnostic output of the local learning system” is distinct from a/the ”corresponding locally determined diagnosis.”  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al (US 20110119212 A1) in view of Barnhill et al (US 20080059392 A1)

Claims 1, 21   DeBruin discloses a clinical diagnostic support (CDS) network comprising:
 a plurality of local CDS systems, each local CDS system a local learning system that receives patient data and provides a corresponding diagnostic output based on 
and a network interface that provides training data of the learning system to a global CDS system, the training data including patient data and the corresponding 'correct' diagnoses; and (par. 93-the local physician employs a set of available standard clinical and laboratory assessments, (119, 121, 123, 125) and employs a user-friendly software or interface subsystem (100), to collect, encrypt and transfer the data to the remote processing site)
 global CDS system includes a global learning system that (par. 87-88; par. 91-For more reliability and supervised data validity control, it is preferable to perform the improvement and adaptive update and learning process at the remote site, by communicating the treatment outcome and measured attributes to the central or remote center.) : receives training data from the plurality of local CDS systems applies the training data to the global learning system to produce global learning system parameters based on a comparison of the diagnostic outputs of the global learning system and the corresponding 'correct' diagnoses, and provides the global learning system parameters to the plurality of local CDS systems; wherein one or more of the plurality of local CDS systems update their local learning system parameters based on the global learning system parameters and provide subsequent diagnostic outputs based on these updated local parameters. (par. 79, 87-88; par 106-108).)  

a local learning system that: 
receives a corresponding locally determined diagnosis, 
applies training data to the local learning system to update the local learning system parameters based on a comparison of the diagnostic output of the local learning system and the corresponding locally determined diagnosis, 
the training data including the patient data and corresponding locally determined diagnosis; 
DeBruin does not disclose, but Barnhill teaches a system and method wherein:
a local learning system  (par. 140-hierarchical system of support machines, Fig. 36)
receives a corresponding locally determined diagnosis, (fig. 36; par. 140- first type of input data 1304A, such as mammography data, pertaining to a sample of medical patients) 
applies training data to the local learning system to update the local learning system parameters based on a comparison of the diagnostic output of the local learning system and the corresponding locally determined diagnosis, (par.140- The output from each of the like first level support vector machines may be compared with each other (i.e., output A11306A compared with output A21306B; output B11306C compared with output B21306D) in order to determine optimal outputs (1308A and 1308B))

At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of DeBruin with the teaching of Barnhill to include local learning systems receive patient and diagnosis information and apply training data.  As suggested by Barnhill, on would have been motivated to include these features to enhance knowledge discovered from data using a learning machine (par. 22) by providing ML with a greater amount of information for processing thereby allowing better generalizations about the data to be derived. (par. 28)
Claims 2, claim 22  DeBruin teaches the network of claim 1, and method of claim 21, wherein the local and global learning systems include a neural network, and the parameters include a bias associated with each node of the neural network, and a weight associated with each connection between the nodes. (par. 107--The classification/prediction/estimation and decision/inference techniques and models employed are derived from the computational signal/information processing and machine learning and inference methods and procedures which include, but are not limited to, parameter and model estimation methods, Bayesian learning and decision techniques, methods based on Bayesian estimation principles, kernel-based learning 
Claim 3. DeBruin teaches the network of claim 1,  wherein at least one of the local CDS system determines whether to update the local learning system parameters based on testing data applied to the local learning system using the global learning system parameters, the testing data including a plurality of sets of patient data and corresponding previously determined diagnoses, and the determination whether to update the learning system parameters is based on a comparison of each diagnostic output of the local learning system and the corresponding previously determined diagnosis..  (par. 79, physician will provide an estimate of the reliability of the patient's self-assessment and reporting as well as the level of compliance of the patient with the treatment protocol. This information is then used to decide whether the patient's outcome measure(s) can be used to update the expert system ) 
Claims 4 and 23 	DeBruin teaches the network of claim 1,  and method of claim 21, wherein the global CDS system determines whether to provide the global learning system parameters to the plurality of local CDS systems based on testing data received from the local CDS systems and applied to the global learning system using the global learning system parameters, the testing data including a plurality of sets of patient data 
Claims 5 and 24   DeBruin teaches  the network of claim 1, and method of claim 21, wherein the global and local learning systems include a particular structure for processing the patient data, and the global CDS system also processes the training data to identify an alternative structure that is superior to the particular structure, based on a comparison of the diagnostic output of a learning system having this alternative structure and the previously determined diagnoses associated with the training data, and provides this alternative structure to the plurality of local CDS systems.(par. 79- current invention uses improved discriminative feature extraction and feature selection techniques. For each patient, it uses the available neuro-psycho-biological information and makes the treatment response prediction to a variety of therapies and, optionally, makes a rank-ordered estimate of diagnosis)
Claims 20, 25	 DeBruin discloses the system/method, wherein at least one local CDS system selects not to update their local learning system parameters based on the global learning system parameters, such that the local learning system parameters of the at least one local CDS system differ from the global learning system parameters until at least another subsequent update of the global learning system parameters. DeBruin discloses a system wherein the parameters in the source system and the parameters in the recipient systems differ.  (i.e. wherein the local parameters of at least one local CDS system differ from the global learning system parameters; Par. 92- The 

Response to Arguments
Applicant's arguments filed 10/15/20 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the DeBruin reference fails to disclose local sites which receive and apply training data.
	In response, the Barnhill reference has been provided to address amended features.  The Barnhill reference discloses hierarchical learning systems for refined/improved machine learning.  
(B) 	 Applicant argues that the DeBruin reference does not disclose that the local systems selectively update their local system parameters.
	In response, the DeBruin reference discloses the selective updating of data.  (par. 79, physician will provide an estimate of the reliability of the patient's self-assessment and reporting as well as the level of compliance of the patient with the treatment protocol. This information is then used to decide whether the patient's outcome measure(s) can be used to update the expert system).  DeBruin further discloses a system wherein the parameters in the source system and the parameters in the recipient systems differ.  (i.e. wherein the local parameters of at least one local CDS system differ from the global learning system parameters; Par. 92- The key to improving the expert system and the signal processing methodology is the capability to gradually upgrade and learn when feedback on the predicted diagnosis and the outcome of the treatment is provided (see FIG. 5 and boxes 107, 138, 139, 160 and 161)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dejori- US 20140343957 A1- teaches performing analytics on content, such as medical clinical decision support content.
Krishnan et al -20060184475 A1-teaches a system for missing data in a medical decision support system,  in which the training data may be updated, such as a structured update or by accumulating some or all of the new patient records as part of the training data once an actual diagnosis or label is known.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626